Citation Nr: 1443041	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




REMAND

The Veteran served on active duty from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), neuropsychiatric disorder, anxiety, and depression.  

The Veteran has contended that he experienced racism while in the military and that he has a psychiatric disorder, to include PTSD, depression, and anxiety, that is related to service.  He has asserted that disciplinary actions were taken against him due to racism, and that he had a reduction in rank and was transferred to another location after having problems at Seal Beach Navy Weapons Center.  Service personnel records confirm that the Veteran was subject to disciplinary actions and a reduction in rank in July 1981.

The Veteran was examined by VA in July 2013.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and that he could not provide a diagnosis of any other psychiatric disorder without resort to speculation.  While the examiner noted that the Veteran had been diagnosed with major depressive disorder, anxiety disorder, and substance abuse, he did not provide a nexus opinion as to these diagnoses.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2013 VA examination is inadequate, for the following reasons.  

First, if an examiner determines that he cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Here, the examiner did not provide any explanation for his conclusion that he could not offer an opinion as to a diagnosis without resort to speculation.

In addition, in establishing entitlement to service connection, the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim, even if the disorder is an acute and transitory one that completely resolves.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran had been diagnosed with major depressive disorder, anxiety disorder, and substance abuse disorders since filing his claim in March 2011, the examiner did not provide a nexus opinion with regard to these disorders.  As such, and addendum opinion is required to address these issues, and to provide an opinion.

There is evidence in the claims file reflects that the Veteran suffered physical and emotional abuse by his father in childhood, and that he began to abuse substances in order to self-medicate prior to service.  

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because no psychiatric disorder was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

The Board notes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation finding be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  

Here, because no psychiatric disorder was noted upon entry into service, the Veteran is presumed sound.  As such, an opinion should be obtained as to whether there is clear and unmistakable evidence that the Veteran had a psychiatric disorder that both preexisted service and was not aggravated by service.

In addition, the Veteran submitted a private opinion dated in January 2012.  The private examiner found that it was as likely as not that the Veteran's psychiatric issues both during his military service and after his military service may have been caused by racism against him.  The examiner noted that the Veteran underwent a reduction in rank while in the service, which he felt was proof of his psychiatric issues.  The VA examiner should address this opinion and the reduction in rank during the Veteran's active duty, as well as the basis for his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Another attempt should be made to obtain legible copies of all the Veteran's military personnel records, including those relevant to his reduction in rank and basis for discharge.

2.  Thereafter, the Veteran's claims file should be provided to the VA examiner who provided the July 2013 examination to review the record and provide an opinion as to whether any of the Veteran's diagnosed psychiatric disabilities are related to or were aggravated by service.  If the July 2013 examiner is not available, the opinion should be provided by a similarly qualified examiner.  If further examination or testing is needed, this should be undertaken.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner must provide an opinion as to the following:

(a) Whether there is clear and unmistakable evidence (undebatable) evidence that the Veteran had a psychiatric disorder that pre-existed his period of military service;

(b) if the opinion for (a) is positive, whether there is clear and unmistakable evidence (undebatable) evidence that his psychiatric disorder did not undergo an increase in severity beyond natural progression during military service; and 

(c) if the opinion for (a) is negative, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any psychiatric disorder found during the current claim period has been caused by or is otherwise traceable to his period of military service.

The examiner must provide reasons for each opinion.  In providing these opinions, the examiner must address the evidence in the record showing that the Veteran reported physical abuse as a child and substance abuse prior to service and his reports of being subject to racism, disciplinary actions, and a reduction in rank while on active duty.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  If any benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

